Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 1of 41. PagelID # 1

THE UNITED STATES DISTRICT COURT REGION
FOR THE NORTH DISTRICT OF OHIO
EASTERN DIVISION

Case No. 1 <2 1 CV

JEROME FONTAINE SHOEMAKE
147 North Mulberry Street
Mansfield, OH 44902, Judge: " 6% 4
Masistratdd UJ Y G E GW N
Plaintiff,
_ MAG. JUDGE BAUGHMAN
-Vs- Plaintiffs Complaint

Ohio Depart. of Rehabilitation & Correction,
Edward Sheldon, Janet Tobin, John Bond,
William Salas, 4545 Fisher Road, Suite D,
Columbus, Ohio, 43228

& FILED ==
JAN 0 4 2021

CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF OHIO
CLEVELAND

Nee eNO OO ee

Defendants.

COUNT I.

1. Title VII of the Civil Rights Act of 1964 forbids an employer from retaliating
against an employee because of the employee's opposition to "any practice made an
unlawful practice" by Title VII, or the employee's participation in "an investigation,
proceeding, or hearing under [Title VII]". See 42 U.S.C. § 2000e-3(a); see, also,
Section 1983.1

2. This action is brought on behalf of Jerome Fontaine Shoemake ("Shoemake") to

enforce the provisions of Title VII of the Civil Rights Act of 1964, as amended, 42

 

1 Shoemake alleges § 1983 claims for retaliation based on ODRC's alleged violation of (1) Title VII, (2)
Ohio Revised Code §§§ 4112.02 (A), (J, and @), (8) First Amendment, and (4) Fourteenth
Amendment incidents. See Plaintiffs Complaint 4 2, 3, 4, 6, 7, 18(h), 18(y), 44, 46, 47 and 48. The
Sixth Circuit has “held that an employee may sue his public employer under both Title VII and § 1983
when the § 1983 violation rests on a claim of infringement of rights guaranteed by the
Constitution. See Grano v. Department of Development, City of Columbus, 637 F.2d 1073 (6th Cir.
1980).”).

Page 1 of 41
 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 2 of 41. PagelD #: 2

U.S.C. § 2000e-2 or 2000e-3 [Sections 703(a)(1) or 704al], et seg., ("Title VII"); Civil
Rights Act of 1991; Ohio Revised Code § 4112.02(1), which provides it is unlawful for
any person to discriminate in any manner against any other person because that
person has opposed any unlawful discriminatory practice [as defined in § 4112.02] or
because that person has made a charge, testified...or participated In any manner in
[ajny investigation, proceeding, or hearing under [§§ 4112.01 to 4112.07]; O.R.C. §
4112.02(J) forbids any person to aid, abet, incite, compel, or coerce the doing of any
act declared by [§ 4112.02] to be an unlawful discriminatory practice, to obstruct or
prevent any person from complying with [the law] or any order issued under it, or to
attempt directly or indirectly to commit any act declared by [§ 4112.02] to be an
unlawful discriminatory practice; Ohio Revised Code § 4112.99; Ohio Administrative

Code § 4112-1-01 (1) and (O); First Amendment; Fourteenth Amendment; and § 1983.

COUNT IL.

3. ODRC engaged in a pattern and practice of illegally obstructing the "due
process rights," “speech," and "civil rights" of Shoemake, which violated the following:
U.S. First Amendment; U.S. Fourteenth Amendment; Ohio R.C. § 2921.45; Section
1983; and, Article I, Ohio Constitution (1851), Sections 11 and 16. When read in
conjunction with Sections 1, 2, and 19, Section 16 of the Ohio Constitution is the
equivalent of the Fourteenth Amendment’s ‘due process’ clause.

4. Without Shoemake’s consent, ODRC continued to deduct fair share fees

from his paycheck in violation of Ohio R.C. § 4117.09(B)(2) from March 2, 2019

Page 2 of 41
 

Case: 1:21-cv-00015-JG Doc #:1 Filed: 01/04/21 3 of 41. PagelD #: 3

through July 16, 2020.2 See Exhibit AA. Defendant ODRC, pursuant to Ohio Rule
11, improperly certified it was not deducting fees from Shoemake’s paycheck in
violation of Ohio R.C. § 4117.09(B)(2) to the Ohio Court of Claims.

5. Shoemake claims that ODRC violated his constitutional rights by (1)
collecting dues from his wages without his consent; (2) retaliation for filing charges
with the EEOC, Ohio Department of Administrative Services, Equal Employment
Division (“DAS EOD”); (3) filing grievances with the Ohio Civil Service Employee
Association (“OCSEA-AFSCME?’); (4) for openly speaking out against employment
discrimination (e.g., verbally and via email) at Mansfield Correctional Institution
(“ManC]”); (5) ODRC violated Ohio Revised Code § 4112.02(J) concerning aiding and
abetting William Salas to intimidate Shoemake by calling him “hijo de puta” and
“viejo loco” with impunity (See Katy Rose-Palmer Affd (Exhibit FF)); and, (6)
Shoemake was labeled in retaliation by ODRC as "a potential doer of workplace
violence" and removed from his job as a correction officer under the false pretext that
Shoemake was a threat to co-workers, inmates, and himself because Shoemake was
falsely alleged to carry a firearm while performing his duties as a correction officer
at ManCI. Hence, ODRC took adverse actions that were capable of deterring a
person of "ordinary firmness from continuing to engage in that conduct" for fear of
reprisal and/or termination:

(a) ODRC must require Shoemake submit to an examination under

Ohio A.C. § 123:1-30-03 prior to involuntarily disability separating

 

21In re King v. Zamiara, 788 F.3d 207, 212 (6th Cir. 2015) (we are persuaded that deprivations of First
Amendment rights are themselves injuries, apart from any mental, emotional, or physical injury that
might also arise from the deprivation”).

Page 3 of 41
 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 4 of 41. PagelD #: 4

Shoemake, unless ODRC has other evidence of the disability. See
Ohio Administrative Code 123:1-30-01(B). See, e.g., Dalton v. Ohio Dep't
of Rehab. & Corr., 10th Dist. Franklin No. 13AP-827, 2014-Ohio-2658,
{| 36.3

(b) ODRC’s adverse action was a subterfuge for prohibited retaliation

and Ed Sheldon (Warden), Janet Tobin (Labor Relation Rep.), and John

Bond (Dir. Human Resources) would have terminated Shoemake for

refusing to submit to the Independent Medical Examination (“IME”)

under insubordination to coverup ODRC’s retaliatory actions.4

6. Shoemake’s petitioning fell under the protection of the First Amendment:
therefore, Shoemake had a right to be free from retaliation for engaging in protected

activity under Title VII, 29 U.S.C. § 628, 42 U.S.C § 2000e-3(a), and the First &

Fourteenth Amendments of the Federal Constitution.5

 

3 ODRC set the same employment trap for Mr. Robert Dalton in the following case: Dalton v. Ohio
Dep't of Rehab. & Corr. No. 13AP-827, at *1 (Ohio Ct. App. 2014), Shoemake is asking the Court to
read paragraphs § 11, { 15, and { 39 of the cited court case. The Defendant is well adapted to using
stealth to get employees fired under Ohio Admin. Code § 123:1-30-03 (D). It is no accident that Ed
Sheidon (Warden, ManCI) laid this employment trap, hoping to nullify illegal retaliatory actions
against Shoemake, which violate Title VII, by setting a despicable employment trap for
insubordination under a false light narrative that Plaintiff was "a potential doer of workplace violence"
and a danger to co-workers, inmates, and himself because he carries a firearm while performing his
job duties as a correction officer.

4 See, e.g., Dalton v. Ohio Dep’t of Rehab. & Corr., 10th Dist. Franklin No, 13AP-827, 2014-Ohio-2658,
{ 39 “ODRC fired Dalton for refusing to submit to the IME.”).4 See Ohio Administrative Code 123:1-
30-03(D)("Employee's failure to appear for examination. An employee's refusal to submit to an
examination, the unexcused failure to appear for an examination, or the refusal to release the results of
the examination amounts to [insubordination], punishable by the imposition of discipline up to and
including removal.").

5 “Retaliation by public officials against the exercise of First Amendment rights is itself a violation
of the First Amendment.” See Holzemer v. City of Memphis 621 F.3d 512 (6% Circuit 2010) (Citing
Zilich, 34 F.3d at 364 (citation omitted); see, also, Smith v, Ark, State Highway Employee Local 1315,
441 U.S. 463, 465 (1979) (per curiam) (noting that public employees “surely can . . . petition openly,
and [be] protected by the First Amendment from retaliation for doing so.”). Hence, a reasonable trier
of fact would conclude Shoemake’s claims for retaliation constitutes a violation of his constitutional
rights under 42 U.S. Code § 1983.

Page 4 of 41
 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 5 of 41. PagelD# 5

7. On February 20, 2020, the Ohio Court of Claims made the following ruling
regarding Case No. 2019-00957 JD (e.g., Shoemake v. Ohio Dept. of Rehab. & Corr.):
"Because this court is without jurisdiction to consider claims for relief premised upon
alleged violations of the United States Constitution, plaintiff's claim that
defendant and Ohio Department of Administrative Services (“DAS”) acted in concert
to violate his "due process rights," "speech," and "civil rights" must be dismissed.
Furthermore, plaintiff's claim that defendant violated his constitutional rights by
deducting union dues or fees from his wages must also be dismissed for lack of subject

matter jurisdiction." See Exhibit BB.

COUNT III.

8. In re U.S. v. Owens, 54 F.3d 271, 275 (6th Cir. 1995) (“This Circuit has
established a rule for determining when judicial estoppel should be invoked. Judicial
estoppel "forbids a party from taking a position inconsistent with one successfully

and unequivocally asserted by the same party in a prior proceeding." Teledyne

Industries, Inc. v. NLRB, 911 F.2d 1214, 1217 (6th Cir. 1990).”). ODRC has already

 

denied to the Ohio Court of Claims that (1) ODRC deducted union fair share fees
from Shoemake’s paycheck without Shoemake’s consent; (2) Shoemake did not know
what William Salas said if Shoemake does not speak [any] Spanish; (8) ODRC has
already denied to the Ohio Court of Claims that stigmatizing a non-violent African
American male (e.g., Shoemake) as mentally unstable (“crazy”), and a “potential doer
of workplace violence" is capable of being viewed as highly offensive and retaliatory

to a reasonable person.

Page 5 of 41
 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 6 of 41. PagelD #: 6

COUNT IV

9, On a continuing violation ODRC has created a hostile work environment for
Shoemake since he filed various charges of discrimination and retaliation (Ohio
Revised Code § 4112.02(1)) against ODRC cited in this complaint. The actions of
Defendant ODRC, Ed Sheldon, John Bond, Janet Tobin, and William Salas have been
persistent enough to create an abusive work environment for Shoemake. Hence,
under Ohio Revised Code § 4112.02(J) the immunity exception in R.C.

2744.03(A)(6)(c) applies to "any person" cited herein.

JURISDICTION

10. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 13843(a)(3) & (4);
and, with respect to pendent state claims and claims under the Ohio Civil Rights Act,
Chapter 4112 of the Ohio Revised Code, jurisdiction is invoked pursuant to 28 U.S.C.
§ 1367.

11. ODRC is a governmental corporation organized under the laws of the State
of Ohio and is otherwise an "employer" as defined by Ohio R.C. § 4117.01(B), Ohio
R.C. § 4112.02 and Ohio R.C. § 4112.01(A)(2) in respect to its corporate personhood.
See, also, 4112.02(J). Furthermore, ODRC is an "employer" within the meaning of 42
U.S.C. § 2000e(a) and an "employer" within the meaning of 42 U.S.C. § 2000e(b).

12. The Equal Employment Opportunity Commission (“EEOC”) received a
timely charge (.e., EHOC Charge No. 522-2019-02220) filed by Jerome Fontaine
Shoemake on or about July 16, 2019, for unlawful retaliation after filing EEOC
Complaint No. 532-2018-00460 for sex, race, and age discrimination. In his charge,

Page 6 of 41
 

Case: 1:21-cv-00015-JG Doc #:1 Filed: 01/04/21 7 of 41. PagelD #: 7

Shoemake alleged, inter alia, that he had been discriminated against and harassed
based on age by his supervisors and that he was retaliated against because he
engaged in activity protected under Title VII and Chapter 4112 of the Ohio Revised
Code.

13. The EEOC-CLFO issued Shoemake a NOTICE OF SUIT RIGHTS, mailed
on October 5, 2020.8

14. All conditions precedent to the filing of this lawsuit have been performed

or have occurred as a continuing violation.

VENUE
15, The Northern District of Ohio at Cleveland is the appropriate venue under
28 U.S.C. § 1391 because the event herein arose in Richland County Ohio.
PROTECTED ACTIVITY

16. The information Shoemake provided the Defendants was sufficiently lucid
that a sensible official would understand what he and/or she was doing violated those

rights.7

 

6 In re Shoemake v. Mansfield City Sch. Dist. Bd. of Educ., 61 F. Supp. 3d 704, 723 (N.D. Ohio
2014) (“As noted above, the Sixth Circuit has determined the ninety-day time limit begins to run on
the fifth day following the EEOC's mailing of a right-to-sue letter to the claimant's residential address,
“unless the plaintiff rebuts that presumption with proof that he or she did not receive notification
within that period.” Graham—Humphreys, 209 F.3d at 557.”)

7In re Feathers vp. Aey, 319 F.3d 8438, 848 (6th Cir. 2003) (...@ reasonable official would understand
what he is doing violates that right); Saucier, 533 U.S. at 201m 121, S.Ct. 1769; see, also, Anderson. v.
Creighton, 483 U.S. 635, 640, 107 S.Ct. 3034, 3039, 97 L.Eid.2d 523 (1987).

Page 7 of 41
Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 8 of 41. PagelD #: 8

17. Investigator April L. Alexander (EEO Regional Program Administrator
ODRC, Northern Division) wrote: “...Charging Party entered the interview
discussing his intentions of only going through the motions, in order to try his case
in federal court.” (Author: April Alexander, March 19, 2018: SEOD 501-383-2017
(1371) — Shoemake v. Ohio Department of Rehabilitation and Corrections, page 10,
paragraph 1).8

18. Shoemake’s threat to file a lawsuit serves to expose a matter of public
concern (¢.g., illicit discrimination based on sex, race, age, and retaliation) vis-a-vis
alleged discriminatory practices at ManCl.

19. Shoemake engaged in protected petitioning activity lodged with ODRC,
ManClI, DAS EOD, OCSEA-AFSCME, Ohio U.S. Attorney General and the EEOC-
CLFO by doing the following:

(a.) Issuing written complaints concerning discrimination that were
sent via emails to Mr. Ed Sheldon (Warden, ManCJ), Ms. Janet Tobin (Labor
Relations Rep., ManCl), Mr. John Bond (Dir. Human Resource, ManCD), Ms.
Angela Rose (Human Resource Assistant, ManCI), and William A. Salas
(Housing Director, ManCD); the Ohio Civil Service Employee Association
(OCSEA-AFSCME Loeal 11, Union Leaders); Ms. Jennifer Adair (EEO
Manager, DAS EOD), et al.; Ms. Kristine Cadek (EEO Regional Program

Administrator ODRC, Southern Division); Ms. April L. Alexander (EEO

 

8 In re Jackson v. City of Columbus, 194 F.3d 737, 756-57 (6th Cir. 1999) the Sixth Circuit Court set a
precedent, “An employee engages in protected activity under the 14th Amendment when he threatens
to file a lawsuit of public concern.”

Page 8 of 41

 
Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 9 of 41. PagelID # 9

Regional Program Administrator ODRC, Northern Division); Ms. Sabrina
Shifman (Senior Investigator, EEOC) Cleveland, Ohio, Field Office; Mr. Ed
Banks (Managing Director Office of Human Resources, ODRC); Ms. Pamela
Osborne (State EEO Coordinator DAS EOD); Mr. Eric Seabrook, (Deputy
Director, State EEO Coordinator, DAS EOD); Mr. Salvador Lopez
(Investigator, EEOC Charge No. 532-2018-00460) Cleveland, Ohio, Field
Office; Mr, Eric Dreiband, U.S. Department of Justice, whereby Plaintiff filed
complaints concerning Conspiracy Against Rights and Deprivation of Rights
Under Color of Law under Title 18 § § 241 and 242, with the Office of Special
Litigation; and, Maria M. Colon (Investigator, EEOC Charge No. 532-2019-
02220) Cleveland, Ohio Field Office;

(b.) Shoemake filed DRC-2017-04413-03 Step-1 grievance concerning
unlawful discrimination with OCSEA-AFSCME (meeting date 12/05/2017);

(c.) Discrimination Complaint Number 13871 (SEOD XXX-XX-XXXX
(1871)) was filed for investigation with the Ohio Dept. of Administrative
Services, Equal Opportunity Division (“DAS EOD”) on Monday, November
20, 2017;

(d.) Shoemake filed DRC-2017-04413-03 Step-2 grievance regarding
unlawful discrimination with OCSEA-AFSCME on November 27, 2017;

(e.) Shoemake received Defendant ODRC’s “Position Statement”
regarding discrimination charges contained in SEOD XXX-XX-XXXX (1371) on

March 26, 2018, from DAS EOD;

Page 9 of 41
 

 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 10 of 41. PagelD #: 10

.) April 9, 2018 (first draft) and April 10, 2018 (final draft)
Shoemake’s Request for Appeal re DAS EOD XXX-XX-XXXX (1441) (g.,
Shoemake v. ODRC) was sent to Jennifer Adair (EEO Manager, DAS EOD),
Management (ODRC), Management (ManCI) and Co-worker (Katelyn
Bundschuh). April 12, 2018, Janet Tobin (Labor Relation Rep., ManCl)
ordered Shoemake to “cease” and “desist” engaging in protected activity.
See Exhibit 16, pp. 11-12; see, also, Exhibit 3.9

(g.) Janet Tobin conducted her meeting on April 12, 2018, because
Shoemake "opposed, complained of, and sought remedies for, the unlawful
race, sex, and age discrimination harming him" that occurred at ManCI.!°

(h.) Janet Tobin’s causal action—Shoemake sending an appeal
complaining of overt discrimination—triggered her adverse action in an
interval sufficient to satisfy Shoemake’s claim of retaliation.U

(i.) Janet Tobin retaliated against Shoemake in the face of a perceived
risk that her adverse action would violate Shoemake’s First Amendment
and Section 704(a) of Title VII, 42 U.S.C. § 2000e-3(a) rights. 4

4.) During the April 12, 2018 meeting with Janet Tobin, Shoemake

was informed by her, "Some supervisors T sent ‘my’ appeal (DAS Charge No.

 

9 See Papish v. Board of Curators of the University of Missouri, 410 U.S. 667, which affirms public
employers cannot punish individual for “perceived offensive” and/or “unwelcome speech” that does not
interfere with the rights of others.

10 See Nassar v. University of Texas Southern Medical Center, 570 U.S., 133 S. Ct. 2517 (2013); see,
also, Jackson v. City of Columbus, 194 F.3d 737, 756-57 (6 Cir. 1999).

11 See, e.g., Smith v. The City of Salem, 378 F.3d 566, 571 (6th Cir.2004) (4-6 day interval was sufficient
without more to satisfy plaintiff's cage of retaliation.}.

12 See Kolstad v. American. Dental Ass ‘n., 627 U.S. 526, 586 (1999).

Page 10 of 41
 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 11 0f 41. PagelD #: 11

1441) to did not want to receive it or any further emails regarding Shoemake’s
EEO claim." See Exhibit 3, pp. 4-6.
(k.) Shoemake filed EEOC Charge No. 532-2018-01556, which is

DAS EOD Complaint No. 1487 on April 17, 2018. EEOC Investigator,

 

Salvador Lopez, completed a determination of no reasonable cause letter on
July 9, 2018, prior to DAS EOD exhausting its administrative right to
investigate the retaliation claim, which was [still pending] before DAS EOD
in June of 2019. Shoemake had not exhausted his administrative obligations
apropos DAS EOD (i.e., DAS EOD Charge No. 1487) prior to Salvador Lopez
concluding the EEOC investigation.

(.) Shoemake argued ODRC’s non-discriminatory reasons were a
pretext to hide discriminatory actions regarding SEOD 501-383-2017 (1871),
by emailing “agents” of ODRC, DAS EOD, EEOC-CLFO, and OCSEA-
AFSCME SHOEMAKE’S APPEAL REQUEST to the Ohio Department of
Administrative Services circa April 9, 2018 and April 10, 2018;

(m.) Shoemake was ordered to a meeting April 12, 2018, with Janet
Tobin (Labor Relation Representative, ManCl) and threaten to be disciplined
with regards to “employee harassment” because Shoemake’s Appeal
Request for Charge DAS EOD XXX-XX-XXXX (1441) was deemed “offensive”
and “unwelcomed” by upper management and Shoemake was ordered to
“cease” and “desist” engaging in protected activity in violation of Title VII

and the United States First Amendment ( See Exhibit 3, pp. 12-13);

Page 11 of 41
 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 12 of 41. PagelD #: 12

(n.) On April 19, 2018, EEOC-CLFO received ODRC’s Position
Statement (i.e., EEOC Charge No. 532-2018-00460) that April L. Alexander
(EEO Regional Program Administrator, ODRC), filed with DAS EOD on
March 19, 2018, which DAS EOD referenced as Charge No. SEOD 501-33-
2017 (1371) - Jerome Shoemake v. Mansfield Correctional Institution;

(o.) Shoemake filed a complaint with DAS EOD on April 26, 2018,
regarding the unlawful action taken by Janet Tobin (Labor Relation
Representative, ManC]) on April 12, 2018;

(p.) This is what transpired after Shoemake’s opposition to Janet
Tobin’s unwelcomed discrimination on April 26, 2018: (1.) On May 17, 2018,
Mr. John Bond (HR Director) violated HIPPA Privacy Rule by asking
Shoemake’s work partner (Roger Henley) the status of Shoemake’s mental
health (See Exhibit CC: Shoemake asked DAS EOD to have ODRC preserve
the video of John Bond in the 2-A Housing Unit 5/17/2018); and, (2.) on
Monday, May 21, 2018, Mr. William A. Salas tried to get an inmate (Daniels
III) to allege that Shoemake and Henley were possibly supplying him (Daniels
IID with contraband (Exhibit DD). These acts of retribution by agents of the
company occurred within 25 days after Shoemake alleged being retaliated
against by ODRC for filing DAS EOD Charge XXX-XX-XXXX (1441). See

Exhibit 16, p. 16; see, also, Exhibit 3.

Page 12 of 41
Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 13 of 41. PagelD #: 13

(q.) ODRC Investigator (i.e., Kris Cadek) released the Respondent's
Position Statement denying retaliation via encrypted email on June, 21, 2018.
Cited as Case Number: SEOD XXX-XX-XXXX (1441) — Shoemake v. ManCI;

(y.) May 17, 2018, John Bond (Director Human Resources, ManCI)
engaged in heightened scrutiny by asking Correction Officer Roger Henley
if Shoemake was "behaving normally," “have you observed any changes in
him," "he is lucky to work with you because you care about him," "I recall how
you helped him with his suicidal incident at work several years back... "™
Moreover, John Bond was speaking loud enough for an inmate to hear him
violate Shoemake’s HIPAA Privacy Rules (See Exhibit CC);

(s.) Friday, May 25, 2018, 2:50 AM, Shoemake sent an email to Sabrina
Shifman (Senior Investigator, EEOC Cleveland, Ohio, Field Office) regarding
"Mlegal-Profiling, Heightened Scrutiny, and Retaliatory Conduct" regarding
the actions of William A. Salas. See Exhibit DD referencing EEOC Charge
No. 532-2018-00460 and DAS EOD Charge No. 1441 (retaliation re

William Salas);

 

18 John Bond (HR Director, ManCl) lacked an honest belief that Shoemake was having any mental
issues or feelings of suicide on the day he was probing and formulating leading questions to Correction
Officer Henley. John Bond’s suggestive interrogation was designed to lean towards established biases
and assumptions and was made up of specific information which ODRC or John Bond (interrogator)
wished to confirm to separate Shoemake from employment for filing claims discrimination and
retaliation. See Braithwaite v. Timken Co., 258 F.3d 488, 494 (6th Cir. 2001) (‘the employer did not
"honestly believe" in the proffered non-discriminatory reason for its adverse employment action. See
Smith v. Chrysler, 155 F.3d 799, 806-07 (6th Cir. 1998) (citing Mischbach v. District of Columbia Dept.
of Corrections, 86 F.3d 1180, 1183 (D.C. Cir. 1996) ("[I]f the employer made an error too obvious to be
unintentional, perhaps it had an unlawful motive for doing so.").” See Exhibit CC.

Page 13 of 41
 

|

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 14 0f 41. PagelD # 14

(t.) June 14, 2018, DAS EOD finds ODRC had not thoroughly
investigated all issues and there may be a clear violation of EEO Policy re
DAS EOD Charge No. Charge SEOD 501-383-2017 (1371). "As a result,
EOD accepts appeal on this basis. ODRC is ordered to provide a
supplemental finding for determining if the scoring caused differential
treatment of Shoemake’s application, specific to the scoring of the two
degrees, thus causing a violation of EEO Policy";

(u.) Tuesday, July 3, 2018, 8:56 PM, Shoemake filed an appeal with
Jennifer Adair (EEO Manger, DAS EOD) regarding Case No. SHOD 501-53-
2018 (1441), See Exhibit 3;

(v.) September 9, 2018, Shoemake filed Grievance DRC-2018-02964.03
with the Ohio Civil Service Employee Association (OCSEA-AFSCME) re
unwelcomed acts of intimidation and hostilities by William A. Salas.

(w.) Tuesday, September 11, 2018, 2:12 AM, Shoemake sent an email
to Jennifer Adair (EEO Manager, DAS EOD) and Sebrina Shifman (Senior
Investigator, EEOC) outlining the retaliatory actions of Janet Tobin towards
Shoemake. See Exhibit EE referencing EEOC Charge No. 532-2018-00460
and DAS EOD Charge No. 1441 (retaliation); see, also Exhibit 3;

(x.) Shoemake filed Retaliation Complaint No. 1487, which was
accepted for investigation by DAS EOD on September 12, 2018, after Wiliam
A. Salas (i.e., Housing Manager, ManCI) called Shoemake "viejo loco" and

"Hijo de puta" in his native language. The incident was witnessed by Ms. Katy

Page 14 of 41

 
Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 15 of 41. PagelD #: 15

Rose-Palmer (affidavit), coworker, correctional officer (See Exhibit FF; see,
also, Exhibit 16 p. 7);

(y.) On October 8, 2018, John Bond (Dir. Human Resource, ManClI)
"Investigation of Summary Report Workplace Violence" concluded that
William Salas did not engage in physical intimidation and use of profanity
towards Shoemake (See Exhibit FF);

(z.) In the "Investigation of Summary Report Workplace
Violence", William Salas admits he was conversing in Spanish with
Shoemake, but with assistance from John Bond (Dir. HR, ManCI) alters what
he actually said to Shoemake in Spanish to avoid being disciplined for
workplace intimidation (See Ohio R.C. §§ 4112.02(1) and (J));

(aa.) Shoemake originally filed EEOC Charge Number 532-2018-
00460 on December 5, 2017 (e.g., race, sex, and age discrimination);

(bb.) Shoemake filed Retaliation Complaint No. 1557, which was
accepted for investigation by DAS EOD circa March 9, 2019, because Mr. Ed
Sheldon (Warden, ManCI) labeled Shoemake "a potential doer of workplace
violence," then placed Plaintiff on administrative leave from March 8, 2019
through April 5, 2019, pending a psychological evaluation because of Mr.
Sheldon’s ‘false light’ testimony that Shoemake carries a firearm (weapon)
while performing his work duties as a Correctional Officer and was therefore

a [threat] to inmates, coworkers, management, and himself;

Page 15 of 41

 

 
 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 16 of 41. PagelD #: 16

(cc.) Circa March 25, 2019, Shoemake sent a letter via email to
Salvador Lopez (Investigator, EEOC-CLFO), Jennifer Adair (EEO Manager,
DAS EOD) and Ed Sheldon (Warden, ManCI), which castigated Sheldon for
his intolerable aberrant behavior and Negrophobia as typified by the anxious
fear that a nonviolent black man (i.e., Shoemake) is a threat to society
because he engaged in protected activity to secure guaranteed rights under
Chapter 4112.02 of the Ohio Revised Code, Ohio R.C. § 2921.45, Title VI,
First Amendment, Fourteenth Amendment and § 1983 (See Exhibit GG);

(dd.) On Friday, March 29, 2019, Shoemake sent an email to Salvador
Lopez (Investigator, EEOC-CLFO) and Jenifer Adair (EEO Manager, DAS
EOD) regarding protected activity, retaliation, temporal proximity, and
adverse employment actions of ODRC. The March 29, 2019, letter was
written because Ed Sheldon (Warden, ManCD, Janet Tobin (Labor Relations,
ManCl), and John Bond (HR Director, ManClI) held a meeting with Shoemake
on March 8, 2019, and walked Shoemake off the job for being "a
potential doer of workplace violence". Shoemake told all parties involved in
the decision on March 8, 2019 that their action was retaliation for him
engaging in protected activity. Suspending Shoemake from work for
approximately 29 days was an attempt to dissuade Shoemake from engaging
in protect activity with regard to EEOC Charge No. 532-2018-00460 (c.¢.,

race, sex, and age discrimination (See Exhibit HH); continuing violation of

Page 16 of 41

 
 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 17 of 41. PagelD #: 17

protected activity, retaliation, and adverse employment actions that occurred
from 2017 to the present (See Exhibit JJ));

(ee.) May 8, 2019, Zenith Milton (Investigator, DAS EOD) regarding
DAS EOD Complaint No. 1557 (retaliation re Ed Sheldon) states, "This e-
mail serves to inform you that EEO Discrimination Complaint #1557 has
been rejected and should be closed (See Exhibit KK; see, also Exhibit 17)."

(ff.. May 17, 2019, Shoemake filed a complaint with the U.S.
Department of Justice under Title 18, U.S. Code, Sections 241 and 242
alleging DAS EOD has 60 days under Ohio Admin. Code §§ 123:1-49-06 and
07, to complete its investigations. DAS EOD Complaint No. 1371 was filed
November 20, 2017, and on May 17, 2019, DAS EOD was five hundred and
forty-three-days derelict in its duties to resolve Complaint No. SEOD 501-
33-2017 (1371) [Note: SEOD XXX-XX-XXXX (1371) is the foundation for EEOC
Charge No. 532-2018-00460];

(gg.) On May 24, 2019, DAS EOD ‘counsel and procure’ ODRC by
denying the Appeal Request regarding Shoemake_v, Department of
Rehabilitation _& Correction, Complaint No. 1371 for said reasons: "The
reasons stated are either beyond the scope of the original investigation or are
introducing new issues which cannot be addressed on appeal because they
were not part of the original filing." DAS EOD fully knew ODRC had

withheld Public Information Requests from Shoemake that violated Ohio

Page 17 of 41
 

 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 18 of 41. PagelD #: 18

Revised Codes §§ 149.48 B(1) and (3), and engaged in prohibited
discrimination pursuant to Ohio Revise Code §§ 4112.02() and (J);

(hh.) With regards to DAS EOD Complaint Nos. 1871, 1441, 1487

 

and 1557, DAS EOD aided and abetted ODRC as a conduit, "cat’s paw"
and/or "rubber stamp” to give effect to Defendant ODRC’s (1) discriminatory
animus towards Shoemake regarding unlawful discrimination, (2)
harassment, (3) hostile work environment, and (8) repeated retaliatory
conduct. Therefore, DAS EOD turned a [blind eye] to ODRC’s wanton
infringements on Shoemake’s rights pursuant to Ohio Revised Code
4112.02(A), 4112.02(), 4112.02), Title VII, First Amendment, and the
Fourteenth Amendment;

Gi.) Tuesday, May 28, 2019, 10:22 AM, Shoemake received an email
from Jennifer Adair (EEO Manager, DAS EOD) stating the following: "The
Equal Opportunity Division of the Department of Administrative Services
has closed discrimination complaint #1371";

(jj.) Tuesday, May 28, 2019, 10:05 AM, Shoemake received an email
from Jennifer Adair (EEO Manager, DAS EOD) stating that Case No. DAS
EOD 1441 was still open “waiting for EOD to issue an appeal acceptance or
rejection letter (See Exhibit HH)";

(kk.) Wednesday, September 23, 2020, 1:05 PM Shoemake sent

Sabrina Shifman (Senior Investigator, EEOC-CLFO) and Maria Colon

 

M4 In re Stimpson v. City of Tuscaloosa, 186 F.3d 1328, 1331 (11th Cir. 1999) (acted as “cat’s paw” to
effect the recommenders’ animus.).

Page 18 of 41
 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 19 of 41. PagelD #: 19

(Investigator, EEOC-CLFO) an email proving Ed Sheldon had lied under oath
when he stated in a notarized document, "To the best of my knowledge,
Shoemake (i.c., “Charging Party”) has not reported [any other] incident
of harassment, intimidation or retaliation in the past year. There are
no Incident Reports on file from Charging Party since September 8, 2018 (See
Exhibit LL; see, also, Ohio Revised Code § 2921.11(perjury); see, also, Ohio
Revised Code § 2921,13(A)(6) & (F\(1) (Falsification — before Notary Public))";

(il.) September 26, 2019, Maria Colon (Investigator, EEOC-CLFO)
posted on the EEOC Portal the Defendant's Position Statement and
Supplemental Position Statement for EEOC Charge No, 532-2019-02220
(retaliation for filing EEOC Charge No. 532-2018-00460; see, also, DAS

EOD Charge No. SEOD XXX-XX-XXXX (1871)).

20. Circa March 6, 2019, Mr. Kurt Dahlby (2>¢ Shift Captain) made the
allegation to Mr. Roger Henley (e.g., Shoemake’s work partner in the 2-A Housing
Unit) that "Shoemake is a crazy individual" and gave Mr. Henley a [direct order]
not to talk to Shoemake while Shoemake was on administrative leave. However,
Shoemake was not at work Wednesday, March 6, 2019, and was not placed on
Administrative Leave until March 8, 2019. See Exhibit JJ, page 7.

21. Captain Kurt Dahlby’s action is harmful under Ohio R. C. §§ 4122.02(1) and

(J) and Title VII (e.g., § 2000e-3(a) [Section 704]) because it could well dissuade a

Page 19 of 41
Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 20 of 41. PagelD #: 20

reasonable employee from making or supporting a charge of discrimination for fear
of retaliation or loss of employment."

22. Shoemake has not been disciplined by ODRC for abusing the sick leave
policy.

23. Shoemake has not used any of his 2080 hours of stress leave while
employed by ODRC.

24, March 7, 2019, Shoemake complained to agents of ODRC (e.g., Ed Sheldon,
Janet Tobin and John Bond) about them violating the training policy by forcing him
to complete all training (DRC Policy 39-TRN-02) prior to April 1, 2019. The extant
contract March 7, 2019, specifically stated that training shall be completed by June
30. Shoemake also complained about the discrimination he was enduring at the hand
of ODRC in that same email thread circa March 7, 2019 (See Plaintiffs Complaint 4
19),

25. Shoemake completed all his assigned training before April 1, 2019.

26, Shoemake was treated differently than other employees at Mansfield
Correctional Institution who did not complete training prior to April 1, 2019, and
were not subjected to (1) being labeled as a potential doer of workplace violence, (2)
walked off the job March 8, 2019 in front of staff, (3) placed on administrative leave

for engaging in protected activity, (4) forced to file an unwarranted disability claim

 

15 (1) Administrative leave with pay might dissuade an employee that does not welcome unlawful acts
of discrimination and is forced to take an unwelcome Independent Medical Exam (IME) from engaging
- in protected activity; (2) being labeled as “viejo loco”, “crazy”, “hijo de puta”, “violent”, “a potential
doer of work place violence” by your boss is an adverse employment action most rational employees
know will hinder their future advancement with ODRC; (3) ODRC denied Shoemake a promotion to
Correctional Program Specialist because of age and stereotyping Shoemake as a violent, marginally

educated re social and behavioral sciences, and a crazy black male.

Page 20 of 41
Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 21 0f 41. PagelD #: 21

with the Ohio Dept. of Admin. Services, and (5) subjected to an unwelcomed
Independent Medical Exam (IME) under the stress of being terminated (e.g., see Ohio
Admin. Code § 123:1-30-03 (D)).

27. On March 8, 2019, Ed Sheldon had Shoemake, John Bond (Dir. Human
Resources), Janet Tobin (Labor Relations), and Alvin Nettles (Union Steward) attend
a meeting where Ed Sheldon placed Shoemake on administrative leave and ordered
Shoemake to complete a Disability Leave Benefits — Employee Initial
Statement for a Disability Claim. See Exhibit B.

28. In Shoemake’s Disability Claim he wrote: "I must fill out this form because
of Warden Ed Sheldon diagnosing me (he is not a medical professional) as being a
potential perpetrator of workplace violence. As a condition for re-employment, I must
ask Administrative Services to subject me to a mental evaluation for filing charges of
discrimination against him." See Exhibit B, p. 1, { 4.

29. After complaining about ODRC violating the training policy and engaging
in unwelcomed discrimination on March 6 and 7, 2019, Ed Sheldon had Shoemake
walked off the job March 8, 2019, as being “a potential doer of workplace violence”.

30. The causation between Shoemake’s protected activity on Wednesday,
March 6, 2019, and Shoemake being walked off the job on March 8, 2019 was two

days.!6 See Exhibit 16, p. 4-5 regarding Sheldon.

 

16 See, e.g., Smith v. The City of Salem, 378 F.3d_566, 571 (6th Cir.2004) (4-6 day interval was sufficient
without more to satisfy plaintiffs case of retaliation); Mickey v. Zeidler Tool & Die Co., 516_F.3d_516,
525 (6th Cir.2008) (same-day interval); see DiCarlo v. Potter, 358 F.3d_408, 421 (6th Cir.2004) (13-day
interval); see Asmo v. Keane, Inc., 471_F.8d_588, 593 (6th Cir.2006) (two-month interval); see Goller v.

Ohio Department of Rehabilitation & Correction, 285 Fed. Appx. 250 (6th Cir.2008) (two-month
Page 21 of 41

 

 

 
 

Case: 1:21-cv-00015-JG Doc #:1 Filed: 01/04/21 22 of 41. PagelD #: 22

31. Ed Sheldon’s material adverse action happened after Shoemake filed the
first EEOC complaint (i.e., EEOC Charge No. 532-2018-00460).

32. All lineup schedules in the possession of ODRC show the mark “%” for
Shoemake from 2015 to the present, which designates Shoemake cannot be placed on
a post that require the usage of a firearm (i.e., weapon).

33. In re Shoemake v. Ohio Dept. Rehab, & Corr. (Case No. 2019-00957 JD),
ODRC’s Amended Response to Shoemake’s First Set of Interrogatories and Request

for Production of Documents, states:

“(6.) Produce the ODRC e-logs for 2014-2020 to show plaintiffs post
assignments at ManCI. Response: “Objection; anything that occurred
prior to September 13, 2017, would be time-barred as a basis for this
action;. further, producing six years of documents would be unduly
burdensome and is not reasonably calculated to lead to the discovery of
admissible evidence. Subject to and without waiving those
objections, Defendant states that on a duty roster, the mark "%"
indicates that an officer has opted out of firearms certification.”

34. Since Defendant ODRC, Ed Sheldon, John Bond, and Janet Tobin knew
Shoemake does not carry a firearm, the Employer Concern: "Is the employee (Le.,
Shoemake) fit for duty and capable of performing the essential functions of his
current position and carry a weapon without jeopardizing the health and safety of

others and himself" creates a question of fact regarding pretext.!”

 

interval); see also, Singfield_v. Akron Metro. Housing Authority, 389 F.3d 555, 563 (6th Cir.2004)
(three-month interval).

17 In ve Green v. Wal-Mart Stores, E., L.P., Case No, 3:11-cv-440, 13 (6.D. Ohio Jun. 25, 2013) ("
‘Tw]here an adverse employment action occurs very close in time after an employer learns of a protected
activity, such temporal proximity between the events is significant enough to constitute evidence of a
causal connection for the purposes of satisfying a prima facie case of retaliation. ‘Dye vu. Office of the
Racing Comm'n, 702 F.3d 286, 805-6 (6th Cir. 2012))’."

Page 22 of 41
Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 23 of 41. PagelD #: 23

35. Under Title VII's protection against retaliation, Shoemake need show only
that a reasonable employee would have found the challenged actions in plaintiffs
complaint {{ 1-34 materially adverse.

36. Defendant ODRC, Ed Sheldon, Janet Tobin, and John Bond did not
reasonably believe that Shoemake carried a firearm (i.e., weapon) while performing
his job duties in the 2-A Housing Unit (i.e., “pod officer”) supervising up to 120 adult
felons in close proximity from 2014 to the present. Correctional Officers that work in
pods (housing units) with inmates do not carry firearms.}8

37. Pursuant to Ohio Revised Code Section 4112.02(J)!®, Ed Sheldon, Janet
Tobin and John Bond ‘aided and abetted’ ODRC in violating Shoemake’s civil rights
under Chapter 4112.02 and Title VII.

38. ODRC’s treatment of Shoemake was based on a retaliatory motive and its
adverse actions tried to deter Shoemake from questioning Ed Sheldon’s authority
to violate Title VII with impunity, and deter Shoemake from engaging in protected

activity for fear of losing his employment.29

 

18 In re Braithwaite v. Timken Company, 258 F.3d 488, 493-494 (6 Cir. 2001) (“if the defendant...
did not believe in the proffered nondiscriminatory reason for its adverse employment action” it would
be enough to demonstrate a retaliatory motive was the operative for Respondent’s adverse act of
heightened scrutiny.

19 For any person to aid, abet, incite, compel, or coerce the doing of any act declared by this section to
be an unlawful discriminatory practice, to obstruct or prevent any person from complying with this
chapter or any order issued under it, or to attempt directly or indirectly to commit any act declared by
this section to be an unlawful discriminatory practice.

20 In re Burlington N. & Sania Fe Ry Co. v. White, 548 U.S. 53, 61 (2006) Cadverse treatment that is

based on a retaliatory motive and is reasonably likely to deter the charging party or others from
engaging in protected activity." Ray v. Henderson, 217 F. 3d 1234, 1242-1243 (2000)’).

Page 23 of 41

 
Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 24 of 41. PagelD #: 24

39. ODRC’s agent (.e., Ed Sheldon, Warden) considered Shoemake’s prior
discrimination charges when taking the adverse action of having Shoemake escorted
off his job and labeling Shoemake as a "potential doer of workplace violence”. See
Exhibit 17, p. 4, J 4; see, also, Exhibit B; see, also, Exhibit C, p. 4, { 5.

40. Ed Sheldon’s comment in Exhibit C, p. 4, § 5, suggests that he interpreted
Shoemake’s protected activity in a pessimistic way; therein, there is a causal

connection between the protected activity of Shoemake and the adverse act. 7!

CONCERNS OF EMPLOYER: "Mr. Shoemake also applied for a position as a
Correctional Program Specialist (e.g., EEOC Charge No. 532-2018-00460) and
wasn’t hired for the position. He filed several EEO Claims citing discrimination.
There was no finding of wrong doing." Author: Ed Sheldon (Warden, ManCf), 2019:
Independent Medical Exam (ME), Fitness For Duty Evaluation Report, April 1,
2019, Kenneth Gruenfeld, Psy.D. See Exhibit C.

41. Ed Sheldon’s comment in the FITNESS FOR DUTY EVALUATION
suggest he was aware of Shoemake’s protected activity and EEOC Charge No.
532-2018-00460, which suggests a causal connection between the protected
activity and decision to retaliate by subjecting Shoemake to an Independent
Medical Exam (IME) for allegedly being a "potential doer of workplace violence" and
threat to staff, inmates and himself because Shoemake carries a firearm while

performing the essential functions of his duties as a correction officer.

CONCERN OF EMPLOYER: "Is the employee (i.e., Shoemake) fit for duty and
capable of performing the essential functions of his current position and carry a
weapon without jeopardizing the health and safety of others and himself?" Exhibit
C, p. 4, 7 8.

 

21 See Langenfeld v. Armstrong World Indust., U.S. Lexis 120892 (Case No. 2:13-cv-469, 5.D, Ohio Jan.
24, 2014).

Page 24 of 41

 
Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 25 of 41. PagelD #: 25

RESPONSE TO EMPLOYER’S CONCERNS: "Yes, the employee (i.e., Shoemake)
is fit for duty and capable of performing the essential functions of his current position

and carry a weapon without jeopardizing the health and safety of others or himself."
Exhibit C, p. 4, 7 8. Author: Kenneth Gruenfeld, Psy.D., April 1, 2019.

42. In re Jerome Fontaine Shoemake v. Ohio Dept. of Rehab. & Corr. (Case No.
2019-00957 JD), Dependent ODRC testified under oath in Defendant’s Response
and Objections to Plaintiffs First Set of Interrogatories (e.g., Interrogatory
No. 7) to a tribunal (i.e., Ohio Court of Claims) the following:

Interrogatory No. 7. “Has the plaintiff ever been disciplined for threatening
physical harm to an inmate, another correctional officer, members of
supervision, or a visitor (e.g., volunteer, contractor, inmates’ friends and
family, and etc.) at the Mansfield Correctional Institution ("ManCI")?”

Defendant’s Answer Interrogatory No. 7: “No.”

43. Ohio Admin. Code § 123:1-30-03 (Medical and Psychological Examinations)
states: "(D) Employee's failure to appear for examination. An employee's
refusal to submit to an examination, the unexcused failure to appear for an
examination, or the refusal to release the results of the examination amounts to
finsubordination], punishable by the imposition of discipline up to and including
removal."

44, Inve Dalton v. Ohio Dep’t of Rehab. & Corr., 10th Dist. Franklin No. 13AP-
827, 2014-Ohio-2658, J{ 11, 15 and 39, ODRC fired Robert Dalton for refusing to
submit to the IME. See Ohio Admin. Code § 123:1-30-03(D).

45, ODRC scheduled Shoemake for an IME on March 25, 2019, with Kenneth
Gruenfeld, Psy.D. (e.g., FITNESS FOR DUTY EVALUATION).

46. ODRC could have removed Shoemake for violation of the following ODRC
rules: Rule 24, interfering with, failing to cooperate in, or lying in an official

Page 25 of 41

 
 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 26 of 41. PagelD #: 26

investigation or inquiry, and Rule 7, failure to follow post orders, administrative
regulations, policies or directives if Shoemake refused to submit to the IME.

47. Defendant ODRC, Ed Sheldon, Janet Tobin, John Bond and William Salas
aided and abetted the unlawful discrimination against Shoemake, by failing to stop
retaliation against Shoemake for making complaints about race (black), sex (male),
and age discrimination. Ohio R.C. § 4112.02) makes it unlawful for "any person" to
participate in another's discriminatory practices. Because R.C. 4112.02(J) expressly
imposes liability on the individuals, partnerships, associations, organizations,
corporations, legal representatives, trustees, trustees in bankruptcy, receivers,
and other organized groups of persons * * * [as well as] the state and all political
subdivisions, authorities, agencies, boards, and commissions of" the state, the
immunity exception in R.C. 2744.03(A)(6)(c) applies and all "persons" cited.

48. Said "persons" (i.e., The State of Ohio, ODRC, Ed Sheldon, Janet Tobin,
William Salas and John Bond) are not immune to Shoemake’s claim under the aiding-
and-abetting provision of Ohio R.C. § 4112.02().

A9, "Ohio Revised Code 4112.02(J) defines "person" as one or more individuals,
partnerships, associations, organizations, corporations, legal representatives,
trustees, trustees in bankruptcy, receivers, and other organized groups of persons *
* * fas well as] the state and all political subdivisions, authorities, agencies, boards,

and commissions of the state."22

 

22 See Johnson-Newberry v. Cuyahoga. Cnty. Child & Family Serus,, 144 N.E.3d 1058, 1064 (Ohio Ct.
App. 2019}.

Page 26 of 41

 
 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 27 of 41. PagelD #: 27

50. On September 13, 2019, Shoemake filed charges of age discrimination
(Ohio B.C. § 4112.14(A) and Ohio R.C. § 4112.99) with regards to the Ohio
Department of Administrative Services, Equal Opportunity Division (DAS EOD)
Complaint No. SEOD XXX-XX-XXXX (1871) and EEOC Charge No. 532-2018-
00460 timely with the Ohio Court of Claims (i.e., Case No. 2019-00957 JD: Shoemake
v. ODRC) for age discrimination and false light invasion of privacy, et al.

51. July 16, 2019, Shoemake digitally signed EEOC Complaint No. 522-
2019-02220 for unlawful retaliation after filing EEOC Complaint No. 532-2018-
00460. Plaintiff Shoemake believes he was retaliated against in violation of Title
VII of the Civil Rights Act of 1964, as amended (Title VID) and age in violation of the
Age Discrimination in Employment Act of 1967, as mended (“ADEA”).

52. Ohio Revised Code § 4112.02(1) provides it is unlawful for "any person" to
discriminate in any manner against any other person because that person has
opposed any unlawful discriminatory practice [as defined in § 4112.02] or because
that person has made a charge, testified...or participated in any manner in [any]
investigation, proceeding, or hearing under Sections 4112.01 to 4112.07. Moreover,
O.R.C. § 4112.02(J) forbids “any person" to aid, abet, incite, compel, or coerce the
doing of any act declared by Chapter 4112.02 of the Ohio Revised Code to be an
unlawful discriminatory practice, to obstruct or prevent any person from complying
with [the law] or any order issued under it, or to attempt directly or indirectly to
commit any act declared by Section 4112.02 to be an unlawful discriminatory

practice.

Page 27 of 41

 
 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 28 of 41. PagelD #: 28

53. Shoemake fully and promptly reported discrimination and retaliation to
ODRC, DAS EOD, OCSEA-AFSCME, and the EEOC-CLFO.”3 See Plaintiffs
Complaint {J 1- 52.

54. On Wednesday, November 20, 2019, 12:29 PM, the Department of
Administrative Services, Equal Opportunity Division, closed discrimination
complaint no. 1487 (i.e., retaliation re William Salas). See, also, EEOC Charge No.
532-2019-02220 (retaliation).

55. Such reports and emails cited in Shoemake’s complaint {{ 1-53 to ODRC,
DAS EOD, OCSEA-AFSCME, EEOC-CLFO and to Employees at ManCI by
Shoemake constitute protected activity under Ohio (e.g., Chapter 4112.02) and
Federal law (e.g., Title VII).

56. ODRC failed and refused to address the discrimination and retaliation that
Shoemake had suffered; and, ODRC continued to discriminate (e.g., 2017 to the
present), harass and retaliate against Shoemake following and as a result of his
protected activity.

57. On a “continuing violation" Shoemake was subjected to unwelcome

discrimination, retaliation, harassment and intimidation apropos William A. Salas,

 

23 In re Gable v, Lewis, 201 F.3d 769, 771 (6th Cir. 2000), the protected petitioning activity was
considered by the court to be an “official written complaint” of discrimination lodged with a state
agency; see, also, Edwards v. South Carolina, 372 U.S. 229 (1963) (finding a protest against laws
promoting racial discrimination in the State of South Carolina to be protected petitioning activity); see,
also, Thaddeus-X v. Blatter, 175 F.3d 378, 395-396, fn. 10 (6th Cir. 1999) (“a * * * grievance is protected

petitioning activity under freedom of speech.”).

Page 28 of 41

 
Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 29 of 41. PagelD #: 29

Janet Tobin, John Bond and Ed Sheldon, which caused a “hostile environment" on
account of race and age while Shoemake was employed by ODRC.

58. White Correction Officers would harass Correction Officer Shoemake
(African American over 40 years of age) and Roger Henley (African American over 40
years of age) by saying both individuals were drug dealers, dirty correction officers,
crazy, and conveyors of illegal contraband to inmates.*4

59, The EEOC mailed Shoemake a NOTICE OF SUIT RIGHTS on October 5,
2020, regarding EEOC Charge No. 532-2019-02220 (ie., retaliation re filing EEOC
Charge No. 532-2018-00460). See, also, SEOD XXX-XX-XXXX (1441) (€e.g., retaliation
re Janet Tobin); see, also, DAS EOD Charge No. Complaint No. 1487 (¢.g., retaliation
re William Salas); see, also, DAS EOD Charge No. 1557 (e.g., retaliation re Ed
Sheldon).

60. Defendant ODRC has engaged in a "continuing violation" because ODRC
has committed constitutional impermissible acts of discrimination and retaliation
against Shoemake from outside the limitations period into the statutory limitations
period. In the instant action Shoemake has filed his complaint within ninety-days of
receiving his right-to-sue letter regarding EEOC Charge No. 532-2019-02220 (¢.z.,
retaliation for filing EEOC Charge 532-2018-00460; DAS EOD Charge Nos. 1371,

1441, 1487 and 1557).25 See Exhibit ii.

 

24 In ve Shoemake v. Mansfield City Sch. Dist. Bd. of Educ., 61 F. Supp. 3d 704, 731 (N.D. Ohio
2014) (“Determining whether an environment is sufficiently hostile or abusive, requires consideration

of all the circumstances, not any one factor.” Smith, 13 N.E.3d at 6765.”).

25 The Court notes the ninety-day filing requirement for Title VII claims is not a jurisdictional
requizement and is subject to waiver, estoppel, and equitable tolling. See Truitt v. County of
Wayne, 148 F.3d 644, 646-647 (6th Cir.1998); Graham-Humphreys, 209 F.3d at 560-561. Plaintiff does

Page 29 of 41

 
Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 30 of 41. PagelD #: 30

61. ODRC has engaged in a "continuing violation” as such: (1) a series of
related acts of discrimination (e.g., EEOC Charge No. 532-2018-00460 (Submission
Date: 12/5/2017); EEOC Charge No. 532-2018-01556 (Submission Date: 4/17/2018);
EEOC Charge No. 532-2019-02220 (Submission Date: 7/4/2019); DAS EOD Charge
Nos. 1371, 1441, 1487 and 1557)), "where there is some evidence of present
discriminatory activity giving rise to a claim of continuing violation"; or (2) "a long-
standing and demonstrable policy of discrimination" by defendant. ODRC’s acts of
discrimination and retaliation occurring prior to Shoemake filing EEOC Charge No.
532-2019-02220 (i.e., retaliation) are sufficiently related to those occurring within
the limitation period.26 See Plaintiffs Complaint [{ 1- 60.

62. Shoemake’s complaint specifically allege that Defendant ODRC was aware
he had filed administrative charges of discrimination and retaliation with DAS EOD,
OCSEA-AFSCME, EEOC-CLFO, and United States Attorney General for the

Northern District of Ohio.

ILLEGAL EXTRACTION OF UNION DUES

63. The Ohio Civil Service Employee Association “OCSEA”), AFSCME Local
11, AFL-CIO is the exclusive representative of the union and ODRC’s labor

agreement for public sector employees.

 

not argue, however, that the doctrines of waiver, estoppel, or equitable tolling are applicable in this
case. Therefore, the Court does not address these doctrines.

26 See Sharp v, Cureton, 319 F.3d 259, 266-67 (6% Cir. 2002) (quotation omitted), cert. denied, 540 U.S.
876 (2003); see, also, Davidson, 337 F.3d 1183-84.

Page 380 of 41

 
 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 31 0f 41. PagelD #: 31

64. OCSEA-AFSCME and ODRC are parties to a collective bargaining
agreement (CBA’) effective May 12, 2018 through February 28, 2021.

65. Ohio’s Public Employees Collective Bargaining Act (“Act”), Ohio R.C. §
4117, mandates that collective bargaining agreements between exclusive
representatives and public employers "shall contain a provision that . . . [authorizes]
the public employer to deduct the periodic dues, initiation fees, and assessments of
members of the exclusive representative upon presentation of a written deduction

authorization by the employee." Id. at § 4117.09(B)(2).

66. ODRC and OCSEA-AFSCME jointly maintain and enforce a dues
deduction policy under Article 4, Section 4.03, which employees who signed a
payroll deduction authorization are required to pay union dues for the term of the
CBA and can only stop the deduction of those dues by providing notice during a thirty
(30) day period commencing sixty (60) days prior to the expiration date of the CBA.

67. Specifically, Article 4, Section 4.01, of the CBA states, in part that, "The
Employer (i.e., ODRC ) will deduct biweekly membership dues payable to the Union
(i.e., OCSEA-AFSCME), upon receipt of a voluntary written individual authorization
from any bargaining employee (e.g., Shoemake) on a form mutually agreed to by the
Union and Employer." See Exhibit 13.

68. The cancellation policy prohibits employees from exercising their First
Amendment right not to subsidize OCSEA-AFSCME speech until February 28,

2021: and thereafter, for the term of the next CBA unless the employee sends a

Page 31 of 41
 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 32 of 41. PagelD #: 32

cancellation notice during the designated thirty (80) day period commencing sixty
(60) days prior to the expiration of the agreement.

69. On the 1% and 2™4 days of March, 2019, Shoemake notified ODRC and
OCSEA-AFSCME, Local 11, DAS EOD, and the EEOC, he was withdrawing his
membership from the union, and directed ODRC to ‘immediately’ cease deducting
fair share fees from his paycheck.

70. ODRC ignored Shoemake’s notification that he had withdrawn his
membership and to cease deducting fair share fees from Shoemake’s paycheck;
thereafter, without Shoemake’s consent, ODRC continued to deduct fair share fees
from his paycheck in violation of Ohio R.C. § 4117.09(B)(2). See, also, Exhibit 14.

71. It is a violation of the First and Fourteenth Amendments, Article I,
Ohio Constitution (1851), Sections 11 and 16, Ohio R.C. § 4117.09(B)(2), and Ohio
R.C. § 2921.45 to extract agency fees and dues (i.¢., ‘property’) from nonconsenting
public sector employees (¢.g., Shoemake) via State of Ohio payroll. When read in
conjunction with Sections 1, 2, and 19, Ohio Constitution (1851), Section 16, is the
equivalent of the Fourteenth Amendment’s "due process" clause.

72. Under Ohio B.C. §§§ 2923.32(A)(1), (2), and (8), it merely takes two
separate individuals to engage in a pattern of corrupt "enterprise", and there is no
precondition that the perpetrators be found guilty of [any] underlying criminal
offenses. The two entities engaged in a pattern of corrupt "enterprise" outlawed by
the U.S. Supreme Court re the collection of "fair share fees" from this nonconsenting

party (.e., Shoemake) under the Janus, 138 S. Ct. at 2486 ruling, is ODRC in concert

Page 32 of 41
 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 33 of 41. PagelD #: 33

with OCSEA-AFSCME. See Exhibit 15; see, also, Ogle v. Ohio Civil Serv. Emps.
Ass’n, No. 2:18-cv-1227 (S.D. Ohio filed Oct. 15, 2018) (“(CSHA-AFSCME pointed out,
the state’s cooperation is needed for the collection of such fees in the future.’ ‘In other
words, the state would have to be [cJomplict in ignoring the law set forth in Janus.”).
See, also, 18 U.S.C.A. §§ 1961(4), 1962(c).

73. Defendant ODRC was complicit in ignoring the law set forth in Janus and

 

continued to willfully violate Shoemake’s First Amendment rights from March 2,
2019 through July 16, 2020, as a matter of law.

74. Union dues authorizations signed by Shoemake in 2013, before the
Supreme Court’s decision in Janus cannot constitute affirmative consent by
Shoemake to waive his First Amendment right to not pay union dues or fees. Union
members who signed such agreements were not at liberty to waived their right not to
join OSCEA-AFSCME and pay dues and fees because the Supreme Court had not
yet recognized said right.

75. On June 27, 2018, the Supreme Court in Janus held union agency fee
requirements unconstitutional under the First Amendment. See, 138 S. Ct. at 2486.

76. On March 2, 2019, Shoemake filed a complaint with ODRC asking ODRC
to stop illegally deducting fair share fees for his paycheck. See Thaddeus-X _v. Blatier,
175 F.3d 395-396, fn. 10 (6 Cir. 1999) (grievance is protected activity under freedom
of speech). On July 17, 2020, OCSEA-AFSCME stated, “We have advised the
appropriate representatives from your agency to henceforth cease deducting union

dues from your paychecks.

Page 33 of 41
Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 34 of 41. PagelD #: 34

77. For 1 year, 4 months, 14 days (e.g., 2019 MAR 2 until 2020 JUL 16) ODRC
willfully continued to violate Shoemake’s First Amendment rights under State law
and the Federal Constitution with impunity. See Exhibit AA.

78. ODRC continued to deduct fair share fees from Shoemake’s paycheck in
violation of Ohio R.C. § 4117.09(8)(2), Ohio R.C. § 2921.45, Article I (Ohio
Constitution 1851: Section 11 and 16), First Amendment, and Fourteenth
Amendment from March 2, 2019 through July 16, 2020. See King v. Zamiara, 788
F.3d 207, 212 (6th Cir. 2015) (". . . the loss of First Amendment freedoms for even
minimal periods of time constitutes irreparable injury.’ ‘Id. at 781 Gnternal quotation
marks omitted.’")).

79. “OCSEA-AFSCME pointed out, the state's cooperation is needed for the
collection of such fees in the future.' In other words, the state would have to be
[complicit] in ignoring the law set forth in Janus."77

80. Shoemake has standing to sue ODRC under the Fourteenth
Amendment in this court because the Fourteenth Amendment includes the
power to enforce guarantees of the First Amendment, which pursuant to the due
process clause of the Fourteenth Amendment, apply to the State of Ohio. See City

of Boerner v. Flores, 521 U.S. 507, 519 (1997).

 

27 In re Ogle v. Ohio Civ. Serv. Emples, Ass'n, AFSCME, Local 11, it was noted that "OCSEA -
[AFSCME] ceased the collection of mandatory fair share fees and has indicated that it has no intension
to re-instate the collection of such fees in the future." 2019 U.S. Dist. LEXIS 119142, 4 (8.D. Ohio
2019). Furthermore, "OCSEA-[AFSCME] pointed out, the state's cooperation is needed for the
collection of such fees in the future.’ 'In other words, the state would have to be complicit in ignoring
the law set forth in Janus." Id. at 10.

Page 34 of 41
 

 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 35 of 41. PagelD #: 35

81. It is unconstitutional for ODRC to deduct union dues or fees from
Shoemake’s wages (i.e., property) unless the State of Ohio can prove Shoemake
waived his First Amendment right not to subsidize the union’s speech from March
2, 2019 until July 16, 2020.

82. ODRC’s counsel’s knowledge that evidence is false, however, can be
inferred from the circumstances (i.e., See Exhibit 14 and Exhibit AA). See Rule
1.0(g). Thus, although a lawyer should resolve doubts about the veracity of testimony
or other evidence in favor of ODRC, the lawyer cannot ignore an obvious falsehood.
See Ohio R. Prof. Cond. 3.3, Candor Toward the Tribunal, footnote [8]. ODRC
willfully tried to deceive the Ohio Court of Claims by denying pursuant to Civil Rule
1128 it was deducting fair share fees from Shoemake.

83. The denial by ODRC to the Ohio Court of Claim (e.g., first position”) that
ODRC was not collecting fair share fees from Shoemake’s wages was not taken as a
result of ignorance or mistake; rather, to mislead the tribunal to gain a dismissal of

Shoemake’s complaint.

 

28 See Disciplinary Counsel v. Fowerbaugh, 74 Ohio St. 3d 187,190,658 N.E.2d 237 (1995)("knowingly
***employ or countenance *** falsehood"). Gov Bar R. I(8)(A); see, also, Professional Conduct Rule
3.3(a)(1), 3.3(a}(3)(prohibiting a lawyer from offering evidence the lawyer knows to be false), and
8.4(c)(prohibiting a lawyer from engaging in conduct involving dishonesty, fraud, deceit, and
misrepresentation), "The signature of an attorney or pro se party constitutes a [certificate] by the
attorney or party that the attorney or party has read the document; that to the best of the attorney's
or party's knowledge, information, and belief there is good ground to support it; and that it is not
interposed for delay." See Ohio Rules of Civil Procedure 11; see, also, Fed. P, Civ. R. 11.

29 In re Demjaniuk v. Petrovsky, 10 F.3d 338, 348 (6th Cir. 1993), "The Supreme Court has recognized
a court's inherent power to grant relief, for ‘after-discovered fraud' from a prior judgment ‘regardless
of the term of its entry." See Hazel-Atlas Co. v. Hartford-Empire Co., 322 U.S. 238, 244, 64 $.Ct, 997,
1000, 88 L.Ed. 1250 (1944).

Page 35 of 41
 

Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 36 of 41. PagelD #: 36

84. In the present case, there is no dispute that Shoemake notified ODRC he
was withdrawing his union membership, and informed ODRC to cease deducting fair
share fees from his paycheck, which grossly violates his due process and freedom of
speech rights under the federal constitution (Complaint 4 69, 70, 73. 76, 77, 78, 79,
and 82).8° See, Janus, 138 S. Ct. at 2486.

85. Janus (138 S. Ct. at 2486) invalidated non-consensual fees charged by
OCSEA-AFSCME to nonmembers (i.e., "agency fees"); therefore, ODRC violated
First Amendment rights of Shoemake by deducting fees from his wages from March
2, 2019 until July 16, 2020 without Shoemake’s signed consent,

86. On February 20, 2020, Judge Patrick McGrath rendered the following
decision on behalf of the Ohio Court of Claims: "Because this court is without
jurisdiction to consider claims for relief premised upon alleged violations of the
United States Constitution, plaintiff's claim that defendant and DAS acted in concert
to violate his "due process rights," "speech," and "civil rights," must be dismissed.
Furthermore, plaintiffs claim that defendant violated his constitutional rights by
deducting union dues or fees from his wages must also be dismissed for lack of
subject matter jurisdiction."

87. The Ohio Court of Claims averred it lacks jurisdiction to hear Shoemake’s
complaint regarding due process and freedom of speech claims regarding Janus , 138

S. Ct. at 2486. Therefore, this court has jurisdiction to hear pendant state claims

 

See Smith. et al. vp AFSCME Council 8, No., 2:18-CV-1226, (SD Ohio 10/15/18) (Settled 1/18/2019).

Page 36 of 41
Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 37 of 41. PagelD #: 37

against ODRC concerning the violation of Ohio R.C. § 4117.09(B)(2) described by the
Supreme Court as prohibited conduct without the written consent of a nonmember.

88. Shoemake is not a member of OCSEA-AFSCME.

89. The State of Ohio consents to jurisdiction of the federal court by the Court
of Claims abdicating subject matter jurisdiction to hear alleged violations of the
United States Constitution in its February 20, 2020 decision regarding ODRC
violating Ohio R.C. § 4117.09(B)(2), which in turn violated the First Amendment.

90. The Janus, 138 S. Ct. at 2486 decision of the U.S. Supreme Court, is
binding on state courts when it decides an issueof federallaw, such as
Constitutional interpretation. Therefore, ODRC violated the First and Fourteenth
Amendment rights of Shoemake by deducting fees from his wages from March 2,

2019 until July 16, 2020, without Shoemake’s signed consent as a matter of law.

91. ODRC is not a private entity.

92. ODRC is a governmental corporation organized under the laws of the State
of Ohio and is otherwise an "employer" as defined by Ohio R.C. § 4117.01(B), Ohio
R.C. § 4112.02 and Ohio R.C. § 4112.01(A)(2) in respect to its corporate personhood.
The Free Speech Clause prohibits governmental abridgment of speech. ODRC is a
governmental entity. See Manhattan Community Access Corp. v. Halleck, 139 S. Ct.

1921, 1928 (2019).

93. WHEREFORE, Shoemake respectfully requests the Court pursuant to
Ohio Revised Code §§§ 4112.02 (I), 4112.02(J), 4112.99, 2921.45, 4117.09(B)(2), and

Ohio Revised Code § 119.12 to grant relief:

Page 37 of 41
Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 38 of 41. PagelD #: 38

A, Declare that the acts and conduct of the defendants constitute
violations of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
§§ 2000e, 42 U.S.C. §§ 2000e-8 and 2000e-2 [Sections 704 or 703] et seg., and
of the Civil Rights Act of 1870, 42 U.S.C. § 1981, as amended, the 1**
Amendment of the U.S. Constitution, the 144 Amendment of the U.S.
Constitution, 42 U.S.C. § 1983, Chapter 4112.02 of the Ohio Revised Code,
Ohio Revise Code § 4117.09(B)(2), and Ohio Administrative Code 4112-1-
O11), et seg.;

B. Grant a permanent injunction enjoining defendant, its officers,
agents, employees, successors, assigns, and "any person” in active concert of
participation with it as expressed by Ohio Revised Code § 4112.02(J), from
engaging in any employment practices which discriminate on the basis of
race, sex and age, and further enjoin any acts or conduct which has the
purpose or effect of retaliating against Shoemake for asserting rights against
discrimination based on race, sex and age;

C. Order defendant to institute and to otherwise carry out polices,
practices and programs which provide equal employment opportunities for
employees which have the purpose and effect of eradicating past and present
unlawful employment practices;

D. Order defendant to make Shoemake whole by providing appropriate
backpay and front pay with prejudgment interest and for other affirmative

relief necessary to eradicate the effects of its unlawful employment practices,

Page 38 of 41
Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 39 of 41. PagelD #: 39

including but not limited to, promoting Shoemake to the position of
Correctional Program Specialist and providing relief from retaliation by
defendant(s) against Shoemake;

E. Grant to plaintiff appropriate compensatory damages (¢.g.,
humiliation and mental anguish, loss of opportunity, loss of enjoyment of life,
pain and suffering, and anxiety) of $300,000;

F. Grant to plaintiff $10,000 from each defendant (i.e., ODRC, Edward
Sheldon (“Ed Sheldon”), Janet Tobin, John Bond, and William Salas) that
willfully aided and abetted ODRC to violate Shoemake’s rights pursuant to
Ohio Revised Code § 4112.02(J).

G: Grant to plaintiff $300,000 for defendant violating Title VII
(retaliation), First Amendment, Fourteenth Amendment, and Section 1983
pursuant to the Civil Rights Act of 1991.

H: Grant such further relief as the Court deems necessary and proper
and in the public interest.

Respectfully submitted,

 

Jerome F. Shoemake, Pro Se
147 North Mulberry Street
Mansfield, Ohio 44902
Phone (419) 525-1634

Email: shoeberry@aol.com

Page 39 of 41
Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 40 of 41. PagelD #: 40

IT IS HEREBY CERTIFIED that service of the foregoing PLAINTIFF’S
COMPLAINT has been made upon the following by depositing a copy in the United
States mail, certified delivery, postage prepaid, upon the Ohio Department of
Rehabilitation and Correction, et al., 4545 Fisher Road, Suite D, Columbus, Ohio

43228 this day of December, 2020.

Office of the Clerk

Carl B. Stokes U.S. Court House
801 West Superior Avenue
Cleveland, Ohio 44118

Ohio Department of Rehabilitation and Correction, et al.
4545 Fisher Road, Suite D
Columbus, Ohio 43228

 

Jesveeenee, FE Shosmahe
Bev Ae

Counsel For

(47 Tosth Mbony
: (Kor YN OO

Print

Address

 

City, State, and Zip Code

(N19) 525-1634
(Area Code) Telephone Number

Page 40 of 41
Case: 1:21-cv-00015-JG Doc #: 1 Filed: 01/04/21 41 of 41. PagelD #: 41

VERIFICATION
STATE OF OHIO ) Sworn Statement
COUNTY OF RICHLAND )
)

I, JEROME F. SHOEMAKE, declare under penalty of perjury under the laws of the
United States of America that the Plaintiff's Complaints are true and accurate to

the best of my knowledge and belief, pursuant to 28 U.S. Code § 1746.

TS sa

Jerome F. Shoemake (pro se)

 

—

sb
Subscribed in my presence this Jl day of December, 2020.

i009
aii Moy

S My
ss BY PUR

Lg KRISTIN TAYLOR

#
i ai | + NOTARY PUBL, STATE OF OHIO )
AANA My Commission Expires sail
apse . as December 2, 2023 4St / Lig: [W

¥

  

NOTARY PUBLIC

Page 41 of 41
